Citation Nr: 0111816	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-14 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from November 1972 to 
September 1973.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The veteran's claim for service connection for a bilateral 
hearing loss was denied by the Board in a May 1985 decision.  
Under the law, that decision was final.  The present appeal 
arises from a January 1999 rating decision, in which the RO 
determined that new and material evidence to reopen the 
veteran's claim for service connection of his bilateral 
hearing loss had not been presented.  The veteran filed an 
NOD in February 1999, and the RO issued an SOC in May 1999.  
The veteran filed a substantive appeal also in May 1999.   


FINDINGS OF FACT


1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. In a May 1985 decision, the Board denied the veteran's 
claim for service connection for bilateral hearing loss.  
Under the law, that decision was final.  

3. The evidence introduced into the record since the May 1985 
decision, in which the Board denied the veteran's claim 
for service connection for bilateral hearing loss, is 
cumulative and duplicative of evidence previously 
considered or does not bear directly and substantially 
upon the specific matter under consideration, and is not, 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for bilateral hearing loss may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that during an entrance examination in November 1972, on 
clinical evaluation, the veteran's ears were reported normal.  
An audiometric evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
No 
report
35
LEFT
35
35
20
No 
report
25

It was noted that the veteran had defective hearing, and he 
was designated an "H-2".  (The Board notes that H-2 
reflects a medical (hearing) profile, in which an individual  
possesses some medical condition or physical defect which may 
impose some limitations on duty classification or 
assignment).  Subsequently, the veteran underwent an 
audiometric evaluation in August 1973.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
No 
report
25
LEFT
35
35
30
No 
report
35

It was noted that the veteran suffered from bilateral hearing 
loss, and he was not fit for duty.  Subsequent audiometric 
evaluations were conducted later that month, and these also 
revealed evidence of bilateral hearing loss, with puretone 
averages from 25-40 dBs.  Thereafter, a Medical Board found 
the veteran unfit for duty, and he was discharged from 
service.  

Following his release from active service, the veteran 
underwent audiometric evaluations by private physicians in 
August 1977, November 1978, January 1980, October 1982, and 
February 1984.  These evaluations revealed continued 
increases in pure tone thresholds, ranging from 40 to 60 
decibels (dB).  In April 1984, the veteran underwent a VA 
audiological examination.  Following diagnostic testing, in 
which puretone thresholds ranged from 50 to 80 dBs, the 
veteran was noted to suffer from moderate to moderately 
severe sensorineural hearing loss in the right ear, and 
moderate, mixed hearing loss in the left ear.  Word 
discrimination was noted as excellent.  

In August 1984, the RO received a statement written by Robert 
Sofferman, M.D., dated in March 1984.  Dr. Sofferman was 
noted as an associate professor of surgery, and chairman of 
the section of otolaryngology at Surgical Associates 
Foundation, University Health Center.  In particular, Dr. 
Sofferman reported that he had reviewed the veteran's service 
medical records, and that the pattern of the veteran's 
hearing loss did not suggest a noise-induced problem or 
exposure.  He further opined that the veteran's service 
experience had not resulted in the loss of hearing, given 
that the hearing loss had progressed subsequent to the 
veteran's discharge from active duty.  

In a May 1985 decision of the Board, the veteran was denied 
service connection for bilateral hearing loss.  

In April 1998, the veteran sought to reopen his claim.  He 
submitted to the RO a VA Form 21-4138 (Statement in Support 
of Claim), in which he reported that he had been subjected to 
loud and unusual noises in service.  He also submitted copies 
of his service medical records, an audiological test 
conducted by Acutone Hearing Center, dated in March 1998; 
medical records from Kaiser Permanente Community Health Plan, 
dated from January 1993 to February 1998; copies of pages 
from the Code of Federal Regulations (Title 38); medical 
records from University Health Center, dated from September 
1980 to February 1984; and a statement from Dr. Sofferman, 
dated in August 1984.  In particular, these various medical 
records noted the veteran's continued loss of hearing, with 
the Acutone Hearing Center audiological test of March 1998 
reflecting puretone thresholds ranging from 80 to 110 dBs.  
In addition, the veteran was noted to be using a hearing aid.  

Furthermore, Dr. Sofferman noted in his statement that there 
was not an adequate answer for the progressive nature of the 
veteran's hearing loss, and the frequency distribution 
possibly suggested that it was a form of what was called 
strial atrophy.  It was noted that the veteran also probably 
suffered from otosclerosis, which could also produce some of 
the pattern of hearing loss.  Dr. Sofferman also noted that 
he was quite certain the veteran's hearing loss was not 
secondary to chronic noise exposure.  He opined that, if the 
veteran's service entrance audiological examination was 
correct, he doubted that the veteran's hearing loss could be 
considered to be a service-connected disability.  In this 
respect, Dr. Sofferman indicated that the veteran's entrance 
audiological examination was relatively consistent with the 
level of hearing the veteran had demonstrated in 1973, 
reflecting a pre-existing hearing loss.  

In June 1998, the veteran submitted to the RO additional 
medical evidence for consideration.  Records were received 
from Carl Chiasson, M.A., of Acutone Hearing Center, dated 
from January 1985 to June 1998; as well as records and 
billing statements associated with the veteran's purchase of 
hearing aids.  In particular, audiological tests results 
revealed profound bilateral hearing loss.  

In July 1998, the veteran submitted medical records from 
Professional Health Services, Inc., dated in December 1995 
and 1996.  These records, which reflected audiological test 
results, revealed a worsening of the veteran's hearing since 
1995.  

II.  Analysis

The Board denied the veteran service connection for bilateral 
hearing loss in a May 1985 decision.  Under the law in effect 
at that time, the decision was final. 

The Board notes that, until very recently, precedent of the 
Court of Appeals for Veterans Claims had mandated a three-
step process to be applied in adjudicating an attempt to 
reopen a previously denied claim.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying 
the decision of the Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The 
procedure therein required was - first, it had to be 
determined whether the appellant had presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim was reopened, it had to be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, was well grounded; third, if the claim was well 
grounded, the merits of the claim had to be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  See generally Holliday v. Principi, ___ 
Vet.App. ___, No. 99-1788 (Feb. 22, 2001).  Of significance 
in the present matter, is language in the new statute which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claim of service connection for bilateral hearing 
loss.  We now know that, under the VCAA, cited above, well-
groundedness following the reopening of a claim is a moot 
point.  If it is determined that new and material evidence 
has been presented under 38 C.F.R. § 3.156(a), and the 
veteran's claim is reopened, barring a need for any further 
development, a merits analysis must then be undertaken.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim for service connection 
for bilateral hearing loss, is that which has been submitted 
since the Board entered its decision on this matter in May 
1985.  

Evidence submitted since the final Board decision entered in 
1985 includes:

1. Copies of service medical records.
2. Acutone Hearing Center audiological test report, 
dated in March 1998.  
3. Kaiser Permanente Community Health Plan medical 
records, dated from January 1993 to February 1998.  
4. Copies of pages from the Code of Federal 
Regulations (Part 38).  
5. University Health Center medical records, dated 
from September 1980 to February 1984.  
6. Statement from Dr. Sofferman, dated in August 1984.  
7. VA examination report, dated in April 1984.  
8. Statements from Carl Chiasson, M.A., undated; along 
with additional records from Acutone Hearing 
Center, dated from January 1985 to June 1998.  
9. Billing statements and records associated with the 
veteran's purchase of hearing aids.  
10. Professional Health Services medical records, dated 
in December 1995 and 1996.  

Following review of the evidence and applicable regulations, 
the Board finds the veteran has not submitted new and 
material evidence to reopen his claim for service connection 
for bilateral hearing loss.  In reaching this conclusion, we 
note that, while most of the evidence submitted since the 
previous final decision in May 1985 is new, in that it had 
not been previously considered, it is not material to the 
veteran's claim.  

In reviewing the record, the Board notes that evidence 
received since the previous Board decision in 1985 
predominantly reflects the veteran's progressive loss of 
hearing, in addition to his purchase and use of hearing aids.  
In a statement from Dr. Sofferman, it was reported that the 
veteran's hearing loss was not noise induced, and had 
worsened following service.  Furthermore, Dr. Sofferman 
reported that, following review of the veteran's service 
medical records, to include his audiological evaluations, he 
doubted that the veteran's progressive hearing loss was 
related to service.  

We are cognizant that, in a claim requiring new and material 
evidence, as noted above, the reopening standard calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Hodge, supra.  In this instance, there 
is only one competent medical opinion of record, that is, 
from Dr. Sofferman, and that professional opinion does not 
support the veteran's claim.  The veteran has not submitted 
any other evidence that reflects that his current hearing 
loss was either incurred in, or aggravated by, service.  
Medical records, while reflecting a current hearing 
disability, do not relate the disability to service.   

Thus, the Board finds that none of the medical evidence 
submitted since the final Board decision in May 1985 relates, 
through competent medical evidence, any current hearing loss 
to active military service.  While the evidence with respect 
to the veteran's claim is new, it is cumulative or 
duplicative of prior evidence considered, and so it does not 
change the previous analysis in any way.  Therefore, it does 
not bear directly or substantially on the specific matter, 
and is not so significant that it must be considered to 
fairly decide the merits of the veteran's claim.  See Anglin, 
supra, in which the Court held that, according to the plain 
language of 38 U.S.C. § 5108, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material, even if that evidence had not been previously 
presented to the Board.  

In addition, the veteran's lay assertions, noted in his 
written statements, although they are, no doubt, sincerely 
felt, do not constitute competent medical evidence sufficient 
to reopen a claim.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998).  In summary, the 
Board finds that the evidentiary items are not new and 
material, based upon the fact that they do not bear directly 
and substantially upon the specific matter under 
consideration, as required by 38 C.F.R. § 3.156(a).  

Finally, the Board is aware that the veteran has cited to the 
Code of Federal Regulations (38 C.F.R. ) in support of his 
claim.  In particular, the veteran has invoked those 
regulations pertaining to the presumption of soundness, 
aggravation of a preservice disability, and reasonable doubt.  
As noted above, the veteran was found at the time of entrance 
onto active service to suffer from a hearing loss.  The 
veteran has not submitted any medical evidence that his 
hearing loss was aggravated as a result of service, and, 
moreover, statements from Dr. Sofferman reflect that the 
veteran's hearing loss has been progressive and not noise 
induced.  

As discussed above, the threshold issue herein is whether new 
and material evidence has been submitted to reopen the 
previous denial of service connection.  If this case were 
reopened, the substantive law applicable would provide that 
service connection may be granted for a disability resulting 
from disease or injury which was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998).  The law provides that a veteran shall be presumed to 
have been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet.App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet.App. 228, 231 (1991).

In the 1985 decision of the Board, it was held, in pertinent 
part, that the presumption of soundness upon entry into 
service was rebutted by the medical evidence of hearing loss 
upon the initial in-service examination.  It was further held 
that there had been no increase in the veteran's defective 
hearing during service, although it had worsened after 
separation.  In the present attempt to reopen the claim, no 
medical evidence has been proffered to show that the 
veteran's hearing loss became aggravated during service.

In closing, with respect to reasonable doubt, under the law, 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)).  The Board notes that reasonable 
doubt is not a means of reconciling actual conflict or a 
contradiction in the evidence.  See 38 C.F.R. § 3.102 (2000).  
In this respect, as noted above, the issue before us is 
whether new and material evidence has been presented, and, as 
to that issue, we conclude that a reasonable doubt has not 
been raised.  In any event, even if we were to find new and 
material evidence and reach a a merits determination as to 
service connection for hearing loss, the veteran's claim, 
even with consideration of reasonable doubt/benefit of the 
doubt, would still fail, given that the veteran has not 
submitted any competent medical evidence that his hearing 
loss was incurred in, or aggravated by, service.  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for bilateral hearing loss, 
his claim may not be reopened.  


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for bilateral 
hearing loss, and the claim is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

